Citation Nr: 0303062	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for residuals of 
gastric ulcer surgery as secondary to service-connected 
disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral spine 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1973 to December 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board has pursued further development as to this issue, 
and that the action it requested has been accomplished to the 
extent possible.  This matter is now ready for appellate 
consideration.

The Board also observes that in April 2002, the regional 
office (RO) denied claims for service connection for 
hepatitis C and a left shoulder disorder, and found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for lumbosacral spine disc 
disease, and that while the veteran's June 2002 substantive 
appeal expressed disagreement with this aspect of the April 
2002 decision, the veteran was not furnished with a Statement 
of the Case.  Accordingly, the Board is required to remand 
these issues for the issuance of an appropriate Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The veteran's residuals of gastric ulcer surgery have been 
related by competent medical evidence to service-connected 
osteoarthritis of the left knee.


CONCLUSION OF LAW

The veteran's residuals of gastric ulcer surgery are causally 
related to service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established by the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  There is a 
relevant medical opinion currently of record that 
specifically addresses the issue of whether there is a causal 
connection between the veteran's service-connected 
osteoarthritis of the left knee and his residuals of gastric 
ulcer surgery, and in any event, the Board's decision to 
grant service connection for the residuals of gastric ulcer 
surgery negates any possible prejudice the veteran may have 
sustained by any asserted violation of the VCAA.

The Board first notes that there is no evidence of a 
diagnosis or treatment of a gastric ulcer in service.  
However, it is not the veteran's contention that such 
disability is directly related to service.  Instead, the 
veteran's sole contention is that such disability is related 
to the medication that has been used to treat his service-
connected osteoarthritis of the left knee, and the 
regulations provide that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

In this regard, the record reflects that the veteran was 
being actively treated with the medication Sulindac in 
September 1999 (while there is an indication in one record 
that the medication was suspended, it is otherwise noted to 
be in active status).  

The record also indicates that the veteran did undergo 
evaluation and surgery for a gastric ulcer at a Department of 
Veterans Affairs (VA) medical facility in June and July 2000.  
Approximately one month before the surgery, it was again 
noted that the veteran was being actively treated with the 
medication Sulindac.

At the veteran's hearing before a member of the Board in July 
2002, the veteran testified that he believed that his 
arthritis medication was causally related to the development 
of the gastric ulcer for which he underwent surgery in 
approximately June 2000.

VA medical examination in January 2003 revealed that the 
veteran reported a history of taking Sulindac in the 1990's 
for his service-connected left knee disorder at a VA medical 
facility.  The veteran further indicated that he took this 
medication for approximately three to four months, and that 
around this same time, he developed a perforated stomach 
ulcer.  Currently, the veteran's complaints included daily 
burning abdominal pain.  The diagnosis was history of 
perforated gastric ulcer, status post surgical repair, 
condition chronically symptomatic.  The examiner commented 
that the long-term use of antiinflammatory medication could 
cause increased risk of developing gastric ulcer with 
possible complications of perforation.  The examiner further 
commented that the veteran's claim's file and medical records 
reflect that the veteran was treated with antiinflammatory 
medication at a VA facility in 1999, that he developed a 
perforated ulcer in 2000, and that it appeared that the 
veteran was on antiinflammatory medication one year prior to 
his perforated ulcer.  Therefore, the examiner opined that it 
was as likely as not that the antiinflammatory therapy the 
veteran received was related to his development of perforated 
gastric ulcer.

Thus, the January 2003 VA examiner both generally opines that 
there is an increased risk of developing gastric ulcer as a 
result of arthritis medication and specifically finds that it 
was as likely as not that the veteran's antiinflammatory 
therapy for service-connected arthritis of the left knee was 
related to the development of his perforated gastric ulcer.  

Consequently, since there is also current evidence of 
continuing symptoms of gastric ulcer and no opinion evidence 
in disagreement with the opinion of the January 2003 
examiner, the Board finds that the evidence supports a causal 
relationship between residuals of gastric ulcer surgery and 
service-connected osteoarthritis of the left knee, and that 
service connection for residuals of gastric ulcer surgery is 
therefore warranted.


ORDER

The claim for service connection for residuals of gastric 
ulcer surgery as secondary to service-connected disability is 
granted.


REMAND

With respect to the issues of entitlement to service 
connection for hepatitis C and a left shoulder disorder, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral spine 
disc disease, the law provides that when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
Statement of the Case. Consequently, the Board concludes that 
in view of its finding that the veteran's June 2002 
substantive appeal may be construed as a timely notice of 
disagreement with the rating decision that denied these 
issues in April 2002, the Board is now required to remand 
these claims for issuance of an appropriate Statement of the 
Case. Manlincon v. West, 12 Vet. App. 238 (1999).

The RO should furnish the veteran a 
Statement of the Case addressing the 
issues of entitlement to service 
connection for hepatitis C and a left 
shoulder disorder, and whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
lumbosacral spine disc disease.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

